Welcome
Ladies and gentlemen, it gives me great pleasure to welcome a delegation from the Mexican Congress, led by Senator Guadarrama, who have taken their seats in the official gallery. A very warm welcome to you.
(Applause)
The delegation is taking part in the sixth meeting of the EU-Mexico Joint Parliamentary Committee today. Mexico is a close partner of the European Union and this meeting is taking place at an important time in relations between Mexico and the European Union. The Lima Summit last weekend showed that we have many common interests. I also had the opportunity to speak with your President, Felipe Calderón.
The Joint Parliamentary Committee will also be discussing climate change this afternoon, so I am sure that this plenary debate will be followed by you with interest. I wish our Mexican colleagues and friends a successful stay in Strasbourg.